Title: From George Washington to Thomas Jefferson, 15 March 1795
From: Washington, George
To: Jefferson, Thomas


        
          Dear Sir,
          Philadelphia March 15th 1795.
        
        I received your letter of the 23d Ulto; but not at so early a period as might have been expected from the date of it.
        My mind has always been more disposed to apply the shares in the inland navigations of Potomac & James River (which were left to my disposal by the legislature of Virginia) towards the endowment of a University in the U. States, than to any other object it had contemplated. In pursuance of this idea, and understanding that other means were in embryo, for establishing so useful a seminary in the federal city; I did, on the 20th of Jany last, announce to the Commrs thereof, my intention of vesting, in perpetuity, the fifty shares I hold under that act in the navigation of Potomac; as an additional mean of carrying the plan into effect; provided, it should be adopted upon a scale so liberal, & so extensive, as to embrace a compleat system of education.
        I had but little hesitation in giving the federal dist. a preferrence of all other places for this Institution, & for the following

reasons 1st on account of its being the permanent Seat of the government of this Union, and where the laws and policy of it must be better understood than in any local part thereof. 2d because of its centrality. 3d because one half (or near it) of the district of Columbia, is within the Commonwealth of Virginia; and the whole of the state not inconvenient thereto. 4th because as part of the endowment, it would be useful; but alone, would be inadequate to the end. 5th because many advantages, I conceive, would result from the Jurisdiction which the general government will have over it, wch no other spot would possess. And lastly, as this Seminary is contemplated for the completion of education, and study of the sciences (not for boys in their rudiments) it will afford the Students an opportunity of attending the debates in Congress, and thereby becoming more liberally, & better acquainted with the principles of law, and government.
        My judgment and my wishes point equally strong to the application of the James River shares to the same object, at the same place; but considering the source from whence they were derived, I have, in a letter I am writing to the Executive of Virginia on this subject, left the application of them to a Seminary, within the state, to be located by the Legislature.
        Hence you will perceive that I have, in a degree, anticipated your proposition. I was restrained from going the whole length of the suggestion, by the following considerations: 1st I did not know to what extent, or when any plan would be so matured for the establishment of an University, as would enable any assurance to be given to the application of Mr D’Ivernois. 2d the propriety of transplanting the Professors in a body, might be questioned for several reasons; among others, because they might not be all good characters; nor all sufficiently acquainted with our language; and again, having been at varience with the levelling party of their own country, the measure might be considered as an aristocratical movement by more than those who, without any just cause that I have been able to discover, are continually sounding the alarm bell of aristocracy. and 3d because it might preclude some of the first Professors in other countries from a participation; among whom some of the most celebrated characters in Scotland, in this line, I am told might be obtained.
        Something, but of what nature I am unable to inform you, has been written by Mr Adams to Mr D’Ivernois. Never having

viewed my intended donation as more than a part of the means, that was to set this establisment afloat; I did not incline to go too far in the encouragement of Professors before the plan should assume a more formal shape—much less to induce an entire College to migrate. The enclosed is the answer I have received from the Commissioners: from which, and the ideas I have here expressed, you will be enabled to decide on the best communication to be made to Mr D’Ivernois.
        My letter to the Commissioners has bound me to the fulfilment of what is therein engaged; and if the legislature of Virginia, in considering the subject, should view it in the same light I do, the James River shares will be added thereto; for I think one good Institution of this sort, is to be preferred to two imperfect ones; which, without other aids than the shares in both navigations, is more likely to fall through, than to succeed upon the plan I contemplate. Which, in a few words, is to supercede the necessity of sending the youth of this country abroad, for the purpose of education (where too often principles & habits not friendly to a republican government are imbibed, which are not easily discarded) by instituting such an one of our own, as will answer the end; and by associating them in the same seminary, contribute to wear off those prejudices, & unreasonable jealouses, which prevent or weaken friendships, & impair the harmony of the Union. With very great esteem & regard I am—Dear Sir Your Obedt & Affectionate
        
          Go: Washington
        
        
          P.S. Mr Adams laid before me the communications of Mr D’Ivernois; but I said nothing to him of my intended donation towards the establishment of a University in the Federal District. My wishes would be to fix this on the Virga side of the Potomac, therein; but this would not embrace—or accord with those other means which are proposed for this establishment.
        
      